309 F.2d 486
HINES NUT COMPANY, Appellant,v.DENVER-ALBUQUERQUE MOTOR TRANSPORT, INC., Appellee.
No. 19621.
United States Court of Appeals Fifth Circuit.
November 28, 1962.

Appeal from the United States District Court for the Northern District of Texas; T. Whitfield Davidson, Judge.
Emil Corenbleth, Arnold N. Sweet, Dallas, Tex., for appellant.
J. Carlisle DeHay, Jr., Leachman, Gardere, Akin & Porter, Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The question of liability in this case depended on the time and circumstances of delivery to the appellant. These were fact issues which were resolved by the jury.

The judgment is therefore

2
Affirmed.